DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 12/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) as to the First Chinese Office Action and the Written Opinion in the Nonpatent Literature Documents because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.  The remaining references in the IDS have been considered.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/22/2021, as modified by the preliminary amendment also filed on 12/22/2021.  Claims 31-50 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (WIPO Publication No. 2018/010425 A1) (as disclosed in Applicant’s IDS, hereinafter Sun).

Regarding claim 37, Sun discloses an apparatus for enabling access of an unconfigured device to a network hotspot device (Figure 1 and page 6, lines 11-20 disclose Step S11, when it is detected that the hotspot information of the first wireless local area network Wi-Fi hotspot is modified, save the modified hotspot information of the first Wi-Fi hotspot.  Step S12, establishing a second Wi-Fi hotspot, connecting the terminal device to be accessed to the second Wi-Fi hotspot, and establishing a second Wi-Fi channel.  Step S13: Push the modified hotspot information of the first Wi-Fi hotspot to the terminal device to be accessed via the second Wi-Fi channel.  Figure 2 and page 7, lines 2-7 disclose Step S21, after detecting the second Wi-Fi hotspot, request to access the second Wi-Fi hotspot.  Step S22, receiving hotspot information of the first Wi-Fi hotspot via the second Wi-Fi channel established with the second Wi-Fi hotspot.  Step S23: Disconnect the second Wi-Fi channel established with the second Wi-Fi hotspot, and access the first Wi-Fi hotspot according to the hotspot information of the first Wi-Fi hotspot), comprising:
a memory storing a set of instructions (Page 16 and lines 1-3 disclose the embodiment of the present invention further describes a first computer storage medium, where a computer program is stored in the first computer storage medium, and the computer program is used to execute the Wi-Fi hotspot information push method described above in the embodiment of the present invention); and
one or more processors configured to execute the set of instructions to cause the apparatus to perform (Figure 7 and page 17 and lines 21-24 disclose the detection and storage unit 11 , the link building unit 12 and the push unit 13 can all run on the Wi-Fi hotspot information push device, and can be controlled by a central processing unit (CPU), or a microprocessor (MPU), located on the Wi-Fi hotspot information push device):
in response to first access information of the first hotspot having been updated, disabling a connection between the first hotspot of the network hotspot device and the unconfigured device (Page 1, lines 12-14 disclose after the user modifies the SSID and password of the Wi-Fi hotspot, all devices connected to the Wi-Fi hotspot will be disconnected from the Wi-Fi connection); and
in response to the unconfigured device accessing the second hotspot, sending the updated first access information to the unconfigured device through the second hotspot to enable the unconfigured device to access the first hotspot using the updated first access information (Figure 1 and page 6, lines 11-20 disclose Step S11, when it is detected that the hotspot information of the first wireless local area network Wi-Fi hotspot is modified, save the modified hotspot information of the first Wi-Fi hotspot.  Step S12, establishing a second Wi-Fi hotspot, connecting the terminal device to be accessed to the second Wi-Fi hotspot, and establishing a second Wi-Fi channel.  Step S13: Push the modified hotspot information of the first Wi-Fi hotspot to the terminal device to be accessed via the second Wi-Fi channel.  Figure 2 and page 7, lines 2-7 disclose Step S21, after detecting the second Wi-Fi hotspot, request to access the second Wi-Fi hotspot.  Step S22, receiving hotspot information of the first Wi-Fi hotspot via the second Wi-Fi channel established with the second Wi-Fi hotspot.  Step S23: Disconnect the second Wi-Fi channel established with the second Wi-Fi hotspot, and access the first Wi-Fi hotspot according to the hotspot information of the first Wi-Fi hotspot).

Regarding claim 43, Sun discloses anon-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for enabling access of an unconfigured device to a network hotspot device (Page 16 and lines 1-3 disclose the embodiment of the present invention further describes a first computer storage medium, where a computer program is stored in the first computer storage medium, and the computer program is used to execute the Wi-Fi hotspot information push method described above in the embodiment of the present invention.  Figure 1 and page 6, lines 11-20 disclose Step S11, when it is detected that the hotspot information of the first wireless local area network Wi-Fi hotspot is modified, save the modified hotspot information of the first Wi-Fi hotspot.  Step S12, establishing a second Wi-Fi hotspot, connecting the terminal device to be accessed to the second Wi-Fi hotspot, and establishing a second Wi-Fi channel.  Step S13: Push the modified hotspot information of the first Wi-Fi hotspot to the terminal device to be accessed via the second Wi-Fi channel.  Figure 2 and page 7, lines 2-7 disclose Step S21, after detecting the second Wi-Fi hotspot, request to access the second Wi-Fi hotspot.  Step S22, receiving hotspot information of the first Wi-Fi hotspot via the second Wi-Fi channel established with the second Wi-Fi hotspot.  Step S23: Disconnect the second Wi-Fi channel established with the second Wi-Fi hotspot, and access the first Wi-Fi hotspot according to the hotspot information of the first Wi-Fi hotspot), the method comprising:
in response to first access information of the first hotspot having been updated, disabling a connection between the first hotspot of the network hotspot device and the unconfigured device (Page 1, lines 12-14 disclose after the user modifies the SSID and password of the Wi-Fi hotspot, all devices connected to the Wi-Fi hotspot will be disconnected from the Wi-Fi connection); and
in response to the unconfigured device accessing the second hotspot, sending the updated first access information to the unconfigured device through the second hotspot to enable the unconfigured device to access the first hotspot using the updated first access information (Figure 1 and page 6, lines 11-20 disclose Step S11, when it is detected that the hotspot information of the first wireless local area network Wi-Fi hotspot is modified, save the modified hotspot information of the first Wi-Fi hotspot.  Step S12, establishing a second Wi-Fi hotspot, connecting the terminal device to be accessed to the second Wi-Fi hotspot, and establishing a second Wi-Fi channel.  Step S13: Push the modified hotspot information of the first Wi-Fi hotspot to the terminal device to be accessed via the second Wi-Fi channel.  Figure 2 and page 7, lines 2-7 disclose Step S21, after detecting the second Wi-Fi hotspot, request to access the second Wi-Fi hotspot.  Step S22, receiving hotspot information of the first Wi-Fi hotspot via the second Wi-Fi channel established with the second Wi-Fi hotspot.  Step S23: Disconnect the second Wi-Fi channel established with the second Wi-Fi hotspot, and access the first Wi-Fi hotspot according to the hotspot information of the first Wi-Fi hotspot).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hafner et al. (U.S. Patent Application Publication No. 2017/0201077 A1) (hereinafter Hafner).

Regarding claim 31, Sun discloses a method for enabling access of an unconfigured device to a network hotspot device (Sun et al. WO2018/010425, cited on Applicant’s IDS - Figure 1 and page 6, lines 11-20 disclose Step S11, when it is detected that the hotspot information of the first wireless local area network Wi-Fi hotspot is modified, save the modified hotspot information of the first Wi-Fi hotspot.  Step S12, establishing a second Wi-Fi hotspot, connecting the terminal device to be accessed to the second Wi-Fi hotspot, and establishing a second Wi-Fi channel.  Step S13: Push the modified hotspot information of the first Wi-Fi hotspot to the terminal device to be accessed via the second Wi-Fi channel.  Figure 2 and page 7, lines 2-7 disclose Step S21, after detecting the second Wi-Fi hotspot, request to access the second Wi-Fi hotspot.  Step S22, receiving hotspot information of the first Wi-Fi hotspot via the second Wi-Fi channel established with the second Wi-Fi hotspot.  Step S23: Disconnect the second Wi-Fi channel established with the second Wi-Fi hotspot, and access the first Wi-Fi hotspot according to the hotspot information of the first Wi-Fi hotspot), comprising:
in response to first access information of the first hotspot having been updated, disabling, by the network hotspot device, a connection between the first hotspot of the network hotspot device and the unconfigured device (Page 1, lines 12-14 disclose after the user modifies the SSID and password of the Wi-Fi hotspot, all devices connected to the Wi-Fi hotspot will be disconnected from the Wi-Fi connection); and
in response to the unconfigured device accessing the second hotspot, sending, by the network hotspot device, the updated first access information to the unconfigured device through the second hotspot to enable the unconfigured device to access the first hotspot using the updated first access information (Figure 1 and page 6, lines 11-20 disclose Step S11, when it is detected that the hotspot information of the first wireless local area network Wi-Fi hotspot is modified, save the modified hotspot information of the first Wi-Fi hotspot.  Step S12, establishing a second Wi-Fi hotspot, connecting the terminal device to be accessed to the second Wi-Fi hotspot, and establishing a second Wi-Fi channel.  Step S13: Push the modified hotspot information of the first Wi-Fi hotspot to the terminal device to be accessed via the second Wi-Fi channel.  Figure 2 and page 7, lines 2-7 disclose Step S21, after detecting the second Wi-Fi hotspot, request to access the second Wi-Fi hotspot.  Step S22, receiving hotspot information of the first Wi-Fi hotspot via the second Wi-Fi channel established with the second Wi-Fi hotspot.  Step S23: Disconnect the second Wi-Fi channel established with the second Wi-Fi hotspot, and access the first Wi-Fi hotspot according to the hotspot information of the first Wi-Fi hotspot).
Sun does not explicitly disclose wherein the network hotspot device creates a first hotspot and a second hotspot.
In analogous art, Hafner discloses wherein the network hotspot device creates a first hotspot and a second hotspot (Paragraph 0057 discloses the microgrid unit may create a hotspot (e.g., WiFi hotspot) within proximity of the microgrid.  In some instances, multiple hotspots may be created from a microgrid unit, which may have different authentication requirements and/or capabilities for each hotspot.  For instance, a unit may permit an individual to access a first public network without requiring any authentication, or access a second private network which may require authentication).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a microgrid unit creating multiple hotspots, as described in Hafner, with creating first and second hotspots , as described in Sun, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a microgrid unit creating multiple hotspots of Hafner with creating first and second hotspots of Sun was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hafner.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun and Hafner to obtain the invention as specified in claim 31.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hafner as applied to claim 31 above, and further in view of Zheng (U.S. Patent Application Publication No. 2020/0092093 A1) (hereinafter Zheng).

Regarding claim 32, as applied to claim 31 above, Sun, as modified by Hafner, further discloses receiving, by the network hotspot device, device information of the unconfigured device sent by the unconfigured device through the second hotspot (Figure 3 and page 9, lines 8-15 disclose optionally, connecting the terminal device to be accessed (that is, the first target terminal device) to the second Wi-Fi hotspot, and the step of establishing the second Wi-Fi channel includes: after detecting the request of the terminal device to be accessed to access the second Wi-Fi hotspot, it is determined whether to access the terminal device to be accessed according to a preset terminal device list.  Optionally, determining whether to access the terminal device to be accessed according to the preset terminal device list includes: Obtain the unique identifier of the terminal device to be accessed according to the request of the terminal device to be accessed to access the second Wi-Fi hotspot.  Page 8, lines 17-21 disclose the unique identifier is used to identify the user's identity.  For an android device, the unique identifier can be the IMEI code of the device; for an iOS device, the unique identifier can be the device ID of the device).
Sun, as modified by Hafner, does not explicitly disclose encrypting, by the network hotspot device, the updated first access information with the device information; and sending, by the network hotspot device, the encrypted first access information to the unconfigured device.
In analogous art, Zheng discloses encrypting, by the network hotspot device, the updated first access information with the device information (Figure 1 and paragraph 0152 disclose the attribute information (e.g. the physical address BSSID and the user ID) corresponding to the selected hotspot is used as an encryption key, and the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process, then the corresponding ciphertext data is obtained and sent to the user equipment); and
sending, by the network hotspot device, the encrypted first access information to the unconfigured device (Figure 1 and paragraph 0152 disclose the attribute information (e.g. the physical address BSSID and the user ID) corresponding to the selected hotspot is used as an encryption key, and the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process, then the corresponding ciphertext data is obtained and sent to the user equipment).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment, as described in Zheng, with sending hotspot information to a terminal device, as described in Sun, as modified by Hafner, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment of Zheng with sending hotspot information to a terminal device of Sun, as modified by Hafner, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun, Hafner, and Zheng to obtain the invention as specified in claim 32.

Regarding claim 33, as applied to claim 32 above, Sun, as modified by Hafner, discloses the claimed invention except explicitly disclosing wherein the encrypted first access information is configured to be decrypted with the device information by the unconfigured device, and the decrypted first access information is used to access the first hotspot by the unconfigured device.
In analogous art, Zheng discloses wherein the encrypted first access information is configured to be decrypted with the device information by the unconfigured device, and the decrypted first access information is used to access the first hotspot by the unconfigured device (Paragraph 0200 discloses the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process.  Then, the corresponding ciphertext data is obtained and sent to the user equipment.  Consequently, the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) that needs to be sent to the user equipment is encrypted, thereby ensuring the security of transmitting the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) to the user equipment.  Further, only the user equipment corresponding to the user ID is able to decrypt the ciphertext data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a user equipment receiving and decrypting hotspot information for accessing the hotspot, as described in Zheng, with a terminal device receiving hotspot information for accessing the hotspot, as described in Sun, as modified by Hafner, because doing so is combining prior art elements according to known methods to yield predictable.  Combining a user equipment receiving and decrypting hotspot information for accessing the hotspot of Zheng with a terminal device receiving hotspot information for accessing the hotspot of Sun, as modified by Hafner, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun, Hafner, and Zheng to obtain the invention as specified in claim 33.

Regarding claim 34, as applied to claim 32 above, Sun, as modified by Hafner and Zheng, further discloses determining, by the network hotspot device, whether the unconfigured device is in a white list (Figure 3 and page 9, lines 8-17 disclose optionally, connecting the terminal device to be accessed (that is, the first target terminal device) to the second Wi-Fi hotspot, and the step of establishing the second Wi-Fi channel includes: after detecting the request of the terminal device to be accessed to access the second Wi-Fi hotspot, it is determined whether to access the terminal device to be accessed according to a preset terminal device list.  Optionally, determining whether to access the terminal device to be accessed according to the preset terminal device list includes: Obtain the unique identifier of the terminal device to be accessed according to the request of the terminal device to be accessed to access the second Wi-Fi hotspot.  When the unique identifier of the terminal device to be accessed exists in the preset terminal device list, the terminal device to be accessed is connected to the second Wi-Fi hotspot); and
in response to the unconfigured device being in the white list, accepting, by the network hotspot device, the device information sent by the unconfigured device (Figure 3 and page 9, lines 16 and 17 disclose When the unique identifier of the terminal device to be accessed exists in the preset terminal device list, the terminal device to be accessed is connected to the second Wi-Fi hotspot).

Regarding claim 35, as applied to claim 32 above, Sun, as modified by Hafner, discloses the claimed invention except explicitly disclosing generating, by the network hotspot device, an encryption key using the device information; and encrypting, by the network hotspot device, the updated first access information using the encryption key according to a symmetric encryption algorithm.
In analogous art, Zheng discloses generating, by the network hotspot device, an encryption key using the device information (Paragraph 0200 discloses the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process); and
encrypting, by the network hotspot device, the updated first access information using the encryption key according to a symmetric encryption algorithm (Paragraph 0200 discloses the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment, as described in Zheng, with sending hotspot information to a terminal device, as described in Sun, as modified by Hafner, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment of Zheng with sending hotspot information to a terminal device of Sun, as modified by Hafner, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun, Hafner, and Zheng to obtain the invention as specified in claim 35.

Regarding claim 36, as applied to claim 35 above, Sun, as modified by Hafner, discloses the claimed invention except explicitly disclosing wherein a decryption key is generated by the unconfigured device using the device information, the decryption key is used to decrypt the encrypted first access information according to an inverse algorithm corresponding to the symmetric encryption algorithm.
In analogous art, Zheng discloses wherein a decryption key is generated by the unconfigured device using the device information, the decryption key is used to decrypt the encrypted first access information according to an inverse algorithm corresponding to the symmetric encryption algorithm (Paragraph 0155 discloses the user equipment can accurately and quickly decrypt the ciphertext data based on the encryption key obtained at the actual geographic location and the decryption algorithm, wherein the decryption algorithm may be a decryption algorithm symmetric with the encryption algorithm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a user equipment receiving and decrypting hotspot information with a key, as described in Zheng, with a terminal device receiving hotspot information for accessing the hotspot, as described in Sun, as modified by Hafner, because doing so is combining prior art elements according to known methods to yield predictable.  Combining a user equipment receiving and decrypting hotspot information with a key of Zheng with a terminal device receiving hotspot information for accessing the hotspot of Sun, as modified by Hafner, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun, Hafner, and Zheng to obtain the invention as specified in claim 36.

Claims 38-42, 44-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zheng.

Regarding claims 38 and 44, as applied to claims 37 and 43 above, Sun further discloses receiving device information of the unconfigured device sent by the unconfigured device through the second hotspot (Figure 3 and page 9, lines 8-15 disclose optionally, connecting the terminal device to be accessed (that is, the first target terminal device) to the second Wi-Fi hotspot, and the step of establishing the second Wi-Fi channel includes: after detecting the request of the terminal device to be accessed to access the second Wi-Fi hotspot, it is determined whether to access the terminal device to be accessed according to a preset terminal device list.  Optionally, determining whether to access the terminal device to be accessed according to the preset terminal device list includes: Obtain the unique identifier of the terminal device to be accessed according to the request of the terminal device to be accessed to access the second Wi-Fi hotspot.  Page 8, lines 17-21 disclose the unique identifier is used to identify the user's identity.  For an android device, the unique identifier can be the IMEI code of the device; for an iOS device, the unique identifier can be the device ID of the device).
Sun does not explicitly disclose encrypting the updated first access information with the device information; and sending the encrypted first access information to the unconfigured device.
In analogous art, Zheng discloses encrypting the updated first access information with the device information (Figure 1 and paragraph 0152 disclose the attribute information (e.g. the physical address BSSID and the user ID) corresponding to the selected hotspot is used as an encryption key, and the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process, then the corresponding ciphertext data is obtained and sent to the user equipment); and
sending the encrypted first access information to the unconfigured device (Figure 1 and paragraph 0152 disclose the attribute information (e.g. the physical address BSSID and the user ID) corresponding to the selected hotspot is used as an encryption key, and the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process, then the corresponding ciphertext data is obtained and sent to the user equipment).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment, as described in Zheng, with sending hotspot information to a terminal device, as described in Sun, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment of Zheng with sending hotspot information to a terminal device of Sun was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun and Zheng to obtain the invention as specified in claims 38 and 44.

Regarding claims 39 and 45, as applied to claims 38 and 44 above, Sun discloses the claimed invention except explicitly disclosing wherein the encrypted first access information is configured to be decrypted with the device information, and the decrypted first access information is used to access the first hotspot.
In analogous art, Zheng discloses wherein the encrypted first access information is configured to be decrypted with the device information, and the decrypted first access information is used to access the first hotspot (Paragraph 0200 discloses the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process.  Then, the corresponding ciphertext data is obtained and sent to the user equipment.  Consequently, the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) that needs to be sent to the user equipment is encrypted, thereby ensuring the security of transmitting the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) to the user equipment.  Further, only the user equipment corresponding to the user ID is able to decrypt the ciphertext data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a user equipment receiving and decrypting hotspot information for accessing the hotspot, as described in Zheng, with a terminal device receiving hotspot information for accessing the hotspot, as described in Sun, because doing so is combining prior art elements according to known methods to yield predictable.  Combining a user equipment receiving and decrypting hotspot information for accessing the hotspot of Zheng with a terminal device receiving hotspot information for accessing the hotspot of Sun was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun and Zheng to obtain the invention as specified in claims 39 and 45.

Regarding claims 40 and 46, as applied to claims 38 and 44 above, Sun, as modified by Zheng, further discloses determining whether the unconfigured device is in a white list (Figure 3 and page 9, lines 8-17 disclose optionally, connecting the terminal device to be accessed (that is, the first target terminal device) to the second Wi-Fi hotspot, and the step of establishing the second Wi-Fi channel includes: after detecting the request of the terminal device to be accessed to access the second Wi-Fi hotspot, it is determined whether to access the terminal device to be accessed according to a preset terminal device list.  Optionally, determining whether to access the terminal device to be accessed according to the preset terminal device list includes: Obtain the unique identifier of the terminal device to be accessed according to the request of the terminal device to be accessed to access the second Wi-Fi hotspot.  When the unique identifier of the terminal device to be accessed exists in the preset terminal device list, the terminal device to be accessed is connected to the second Wi-Fi hotspot); and
in response to the unconfigured device being in the white list, accepting the device information sent by the unconfigured device (Figure 3 and page 9, lines 16 and 17 disclose When the unique identifier of the terminal device to be accessed exists in the preset terminal device list, the terminal device to be accessed is connected to the second Wi-Fi hotspot).

Regarding claims 41 and 47, as applied to claims 38 and 41 above, Sun discloses the claimed invention except explicitly disclosing generating an encryption key using the device information; and encrypting the updated first access information using the encryption key according to a symmetric encryption algorithm.
In analogous art, Zheng discloses generating an encryption key using the device information (Paragraph 0200 discloses the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process); and
encrypting the updated first access information using the encryption key according to a symmetric encryption algorithm (Paragraph 0200 discloses the original data to be encrypted (e.g. the password of the hotspot that the user needs to log in) is encrypted based on the encryption key (the BSSID and the user ID) and the encryption algorithm (e.g. the AES) preset in the data transmission process).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment, as described in Zheng, with sending hotspot information to a terminal device, as described in Sun, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining encrypting password information of a hotspot with a key including a user ID of a user equipment and sending the information to the user equipment of Zheng with sending hotspot information to a terminal device of Sun was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun and Zheng to obtain the invention as specified in claims 41 and 47.

Regarding claims 42 and 48 as applied to claims 41 and 47 above, Sun discloses the claimed invention except explicitly disclosing wherein a decryption key is generated using the device information, the decryption key is used to decrypt the encrypted first access information according to an inverse algorithm corresponding to the symmetric encryption algorithm.
In analogous art, Zheng discloses wherein a decryption key is generated using the device information, the decryption key is used to decrypt the encrypted first access information according to an inverse algorithm corresponding to the symmetric encryption algorithm (Paragraph 0155 discloses the user equipment can accurately and quickly decrypt the ciphertext data based on the encryption key obtained at the actual geographic location and the decryption algorithm, wherein the decryption algorithm may be a decryption algorithm symmetric with the encryption algorithm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a user equipment receiving and decrypting hotspot information with a key, as described in Zheng, with a terminal device receiving hotspot information for accessing the hotspot, as described in Sun,  because doing so is combining prior art elements according to known methods to yield predictable.  Combining a user equipment receiving and decrypting hotspot information with a key of Zheng with a terminal device receiving hotspot information for accessing the hotspot of Sun was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun and Zheng to obtain the invention as specified in claims 42 and 48.

Regarding claim 50, as applied to claim 46 above, Sun, as modified by Zheng, further discloses adding the unconfigured device to the white list (Page 11, lines 4-6 disclose optionally, before step 301, the method includes: when it is detected that a terminal device is connected to the Wi-Fi hotspot, the unique identifier of the terminal device is added to the terminal device list).

Claim 49  is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zheng as applied to claim 46 above, and further in view of Huber et al. (U.S. Patent Application Publication No. 2009/0288140 A1) (hereinafter Huber).

Regarding claim 49, as applied to claim 46 above, Sun, as modified by Zheng, discloses the claimed invention except explicitly disclosing receiving the white list from a server.
In analogous art, Huber discloses receiving the white list from a server (Figure 3B and paragraphs 0062 and 0064 disclose interface component 335 is networked (e.g., via a wide area network (WAN), local area network (LAN), or backhaul pipe like backhaul network backbone 140) with femto AP 130 and conveys black list(s) 341, white list(s) 343, or white list profile(s) 345 over network link(s) 347.  A communication platform 255 in femto access point 130 facilitates reception of at least one of black list(s) 341, white list(s) 343, or white list profile(s) 345, and conveys the received at least one of black list(s) 341, white list(s) 343, or white list profile(s) 345 to an access management component 355).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an access point receiving a white list over a network connection from an interface component, as described in Huber, with a hotspot comparing user information to a white list, as described in Sun, as modified by Zheng, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an access point receiving a white list over a network connection from an interface component of Huber with a hotspot comparing user information to a white list of Sun, as modified by Zheng, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huber.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sun, Zheng, and Huber to obtain the invention as specified in claim 49.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-37 and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, 11-20 of U.S. Patent No. 11,317,340.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 31-37 and 43-50 of the present application are a broader version of claims 1-4, 8, 9, 11-20 of U.S. Patent No. 11,317,340 as follows.

Claim 1 of U.S. Patent No. 11,317,340 includes all of the limitations of claim 31 of the present application as follows:
A method for enabling access of an unconfigured device to a network hotspot device, wherein the network hotspot device creates a first hotspot and a second hotspot, comprising:
in response to first access information of the first hotspot having been updated, disabling, by the network hotspot device, a connection between the first hotspot of the network hotspot device and the unconfigured device; and
in response to the unconfigured device accessing the second hotspot, sending, by the network hotspot device, the updated first access information to the unconfigured device through the second hotspot to enable the unconfigured device to access the first hotspot using the updated first access information.
However, claim 1 of U.S. Patent 11,317,340 also includes the limitation that the unconfigured device has accessed the network hotspot device through the first hotspot.
Nonetheless, the removal of said limitation from claim 31 of the present application makes claim 31 of the present application a broader version of claim 1 of U.S. Patent 11,317,340.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 31 of the present application is not patentably distinct from claim 1 of U.S. Patent 11,317,340.

Claim 2 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 32 of the present application, namely “wherein sending, by the network hotspot device, the updated first access information to the unconfigured device through the second hotspot comprises: receiving, by the network hotspot device, device information of the unconfigured device sent by the unconfigured device through the second hotspot; encrypting, by the network hotspot device, the updated first access information with the device information; and sending, by the network hotspot device, the encrypted first access information to the unconfigured device.”

Claim 3 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 33 of the present application, namely “wherein the encrypted first access information is configured to be decrypted with the device information by the unconfigured device, and the decrypted first access information is used to access the first hotspot by the unconfigured device.”

Claim 4 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 34 of the present application, namely “wherein receiving, by the network hotspot device, the device information of the unconfigured device sent by the unconfigured device through the second hotspot comprises: determining, by the network hotspot device, whether the unconfigured device is in a white list; and in response to the unconfigured device being in the white list, accepting, by the network hotspot device, the device information sent by the unconfigured device.”

Claim 8 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 35 of the present application, namely “wherein encrypting, by the network hotspot device, the updated first access information with the device information comprises: generating, by the network hotspot device, an encryption key using the device information; and encrypting, by the network hotspot device, the updated first access information using the encryption key according to a symmetric encryption algorithm.”

Claim 9 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 36 of the present application, namely “wherein a decryption key is generated by the unconfigured device using the device information, the decryption key is used to decrypt the encrypted first access information according to an inverse algorithm corresponding to the symmetric encryption algorithm.”

Claim 11 of U.S. Patent No. 11,317,340 includes all of the limitations of claim 37 of the present application as follows:
An apparatus for enabling access of an unconfigured device to a network hotspot device, comprising:
a memory storing a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to perform:
in response to first access information of the first hotspot having been updated, disabling a connection between the first hotspot of the network hotspot device and the unconfigured device; and
in response to the unconfigured device accessing the second hotspot, sending the updated first access information to the unconfigured device through the second hotspot to enable the unconfigured device to access the first hotspot using the updated first access information.
However, claim 11 of U.S. Patent 11,317,340 also includes the limitation that the unconfigured device has accessed the network hotspot device through the first hotspot.
Nonetheless, the removal of said limitation from claim 37 of the present application makes claim 37 of the present application a broader version of claim 11 of U.S. Patent 11,317,340.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 37 of the present application is not patentably distinct from claim 11 of U.S. Patent 11,317,340.

Claim 12 of U.S. Patent No. 11,317,340 includes all of the limitations of claim 43 of the present application as follows:
A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for enabling access of an unconfigured device to a network hotspot device, the method comprising:
in response to first access information of the first hotspot having been updated, disabling a connection between the first hotspot of the network hotspot device and the unconfigured device; and
in response to the unconfigured device accessing the second hotspot, sending the updated first access information to the unconfigured device through the second hotspot to enable the unconfigured device to access the first hotspot using the updated first access information.
However, claim 12 of U.S. Patent 11,317,340 also includes the limitation that the unconfigured device has accessed the network hotspot device through the first hotspot.
Nonetheless, the removal of said limitation from claim 43 of the present application makes claim 43 of the present application a broader version of claim 12 of U.S. Patent 11,317,340.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 43 of the present application is not patentably distinct from claim 12 of U.S. Patent 11,317,340.

Claim 13 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 44 of the present application, namely “wherein sending the updated first access information to the unconfigured device through the second hotspot comprises: receiving device information of the unconfigured device sent by the unconfigured device through the second hotspot; encrypting the updated first access information with the device information; and sending the encrypted first access information to the unconfigured device.”

Claim 14 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 45 of the present application, namely “wherein the encrypted first access information is configured to be decrypted with the device information, and the decrypted first access information is used to access the first hotspot.”

Claim 15 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 46 of the present application, namely “wherein receiving the device information of the unconfigured device sent by the unconfigured device through the second hotspot comprises: determining whether the unconfigured device is in a white list; and in response to the unconfigured device being in the white list, accepting the device information sent by the unconfigured device.”

Claim 19 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 47 of the present application, namely “wherein encrypting the updated first access information with the device information comprises: generating an encryption key using the device information; and encrypting the updated first access information using the encryption key according to a symmetric encryption algorithm.”

Claim 20 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 48 of the present application, namely “wherein a decryption key is generated using the device information, the decryption key is used to decrypt the encrypted first access information according to an inverse algorithm corresponding to the symmetric encryption algorithm.”

Claim 17 of U.S. Patent No. 11,317,340 claims exactly the same limitations as claim 49 of the present application, namely “wherein the at least one processor configured to execute the set of instructions to cause the computer to further perform: receiving the white list from a server.”

Claim 18 of U.S. Patent No. 11,317,340 includes all of the limitations of claim 50 of the present application, namely “wherein the at least one processor configured to execute the set of instructions to cause the computer to further perform: adding the unconfigured device to the white list.”
However, claim 18 of U.S. Patent 11,317,340 also includes the limitation that the adding is in response to the unconfigured device having accessed to the first hotspot at the first time.
Nonetheless, the removal of said limitation from claim 50 of the present application makes claim 50 of the present application a broader version of claim 18 of U.S. Patent 11,317,340.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 50 of the present application is not patentably distinct from claim 18 of U.S. Patent 11,317,340.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Wellman (U.S. Patent Application Publication No. 2008/0154712 A1) discloses fleet management system;
Carter (U.S. Patent Application Publication No. 2009/0109941 A1) discloses wireless access systems;
Wynn et al. (U.S. Patent Application Publication No. 2012/0204243 A1) discloses systems and methods for network curation;
Ricci (U.S. Patent Application Publication No. 2013/0135118 A1) discloses parking meter expired alert;
Zhu (U.S. Patent Application Publication No. 2018/0332471 A1) discloses wireless network connection method, wireless access point, server, and system;

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642